             Case 1:19-cv-01255-ABJ Document 1 Filed 04/30/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                        )
 AMERICAN OVERSIGHT,                    )
 1030 15th Street NW, B255              )
 Washington, DC 20005                   )
                                        )
                             Plaintiff, )
                                        )
 v.                                     )                 Case No. 19-cv-1255
                                        )
 U.S. DEPARTMENT OF HOUSING             )
 AND URBAN DEVELOPMENT,                 )
 451 7th Street NW                      )
 Washington, DC 20410                   )
                            Defendant. )
                                        )

                                          COMPLAINT

       1.       Plaintiff American Oversight brings this action against the U.S. Department of

Housing and Urban Development under the Freedom of Information Act, 5 U.S.C. § 552

(FOIA), and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory

and injunctive relief to compel compliance with the requirements of FOIA.

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.       Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.       Because Defendant has failed to comply with the applicable time-limit provisions

of FOIA, American Oversight is deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from




                                                 1
             Case 1:19-cv-01255-ABJ Document 1 Filed 04/30/19 Page 2 of 6



continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                             PARTIES

       5.        Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.        Defendant U.S. Department of Housing and Urban Development (HUD) is a

department of the executive branch of the U.S. government headquartered in Washington, DC,

and an agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1). HUD has

possession, custody, and control of the records American Oversight has requested.

                                     STATEMENT OF FACTS

       7.         On February 5, 2019, American Oversight submitted a FOIA request to HUD

seeking:

           All communications (including emails, email attachments, text messages, messages on
           messaging platforms (such as Slack, GChat or Google Hangouts, Lync, Skype, or
           WhatsApp), calendar invitations, calendar entries, meeting notices, meeting agendas,
           any handwritten or electronic notes taken during any oral communications, or any
           summaries of any oral communications) sent or received by any political appointee* at
           HUD regarding the 2018 sale of the Starrett City housing complex.

           The search for responsive records should include all individuals and locations likely to
           contain responsive records. However, at a minimum, we believe a search for responsive
           records should encompass at least the following custodians and offices: Ben Carson,



                                                  2
            Case 1:19-cv-01255-ABJ Document 1 Filed 04/30/19 Page 3 of 6



        Lynne Patton, Andrew Hughes, Mason Alexander, Christopher Bourne, David Byrd,
        Michael Nason, Brian Montgomery, C. Lamar Seats, and any other political appointees*
        in the Office of the Secretary, the Office of Housing (including the Office of
        Multifamily Housing Programs) or Region II.

        Additionally, the search for responsive records should include at least the following
        search terms, as well as any other words, phrases, or identifiers that HUD knows to have
        been used in reference to the Starrett City sale: Starrett, Brooksville, Rockpoint, or
        Spring Creek.

        *“Political appointee” should be understood as any person who is a Presidential
        Appointee with Senate Confirmation (PAS), a Presidential Appointee (PA), a Non-
        career SES, any Schedule C employees, or any persons hired under Temporary Non-
        career SES Appointments, Limited Term SES Appointments, or Temporary Transitional
        Schedule C Appointments.

       8.      American Oversight requested records for the period from January 20, 2017,

through May 31, 2018.

       9.      American Oversight submitted its request to HUD via United States Postal

Service (USPS) Certified Mail. According to USPS tracking information, American Oversight’s

request was delivered to HUD on February 11, 2019.

       10.     By letter dated February 13, 2019, HUD acknowledged that it had received

American Oversight’s request on February 11, 2019.

       11.     By letter dated March 8, 2019, HUD again acknowledged receipt of the request.

HUD further assigned the request the tracking number 19-FI-HQ-00695.

       12.     American Oversight has received no further communication from HUD regarding

the processing of its FOIA request.

                             Exhaustion of Administrative Remedies

       13.     As of the date of this Complaint, HUD has failed to (a) notify American

Oversight of any determination regarding its FOIA requests, including the scope of any

responsive records HUD intends to produce or withhold and the reasons for any withholdings; or




                                               3
          Case 1:19-cv-01255-ABJ Document 1 Filed 04/30/19 Page 4 of 6



(b) produce the requested records or demonstrate that the requested records are lawfully exempt

from production.

       14.     Through HUD’s failure to respond to American Oversight’s FOIA requests within

the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       15.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       16.     American Oversight properly requested records within the possession, custody,

and control of HUD.

       17.     HUD is an agency subject to FOIA, and it must therefore make reasonable efforts

to search for requested records.

       18.     HUD has failed to promptly review agency records for the purpose of locating

those records that are responsive to American Oversight’s FOIA request.

       19.     HUD’s failure to conduct adequate searches for responsive records violates FOIA

and HUD regulations.

       20.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA request.




                                                 4
             Case 1:19-cv-01255-ABJ Document 1 Filed 04/30/19 Page 5 of 6



                                        COUNT II
                            Violation of FOIA, 5 U.S.C. § 552
                  Wrongful Withholding of Non-Exempt Responsive Records

       21.      American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       22.      American Oversight properly requested records within the possession, custody,

and control of HUD.

       23.      HUD is an agency subject to FOIA, and it must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       24.      HUD is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA request.

       25.      HUD is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA request.

       26.      HUD’s failure to provide all non-exempt responsive records violates FOIA and

HUD regulations.

       27.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

request and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.




                                                 5
          Case 1:19-cv-01255-ABJ Document 1 Filed 04/30/19 Page 6 of 6



                                   REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

          records responsive to American Oversight’s FOIA request;

       (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

          date as the Court deems appropriate, any and all non-exempt records responsive to

          American Oversight’s FOIA request and indexes justifying the withholding of any

          responsive records withheld under claim of exemption;

       (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA request;

       (4) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

       (5) Grant American Oversight such other relief as the Court deems just and proper.


Dated: April 30, 2019                               Respectfully submitted,
                                                    /s/ Elizabeth France
                                                    Elizabeth France
                                                    D.C. Bar No. 999851
                                                    Hart W. Wood
                                                    D.C. Bar No. 1034361


                                                    AMERICAN OVERSIGHT
                                                    1030 15th Street NW, B255
                                                    Washington, DC 20005
                                                    (202) 897-2465
                                                    beth.france@americanoversight.org

                                                    Counsel for Plaintiff




                                                6
